DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, The combination of Tkachenko teaches a battery characterization system (Fig. 1, Battery Charging System (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a monitor signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the monitor signal to a terminal of a battery via a single line (Fig. 1; Para [0030], [0050] - [0053]; (Examiner Note: although the limitation states a connection via single line, "operably coupled" implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and INI are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase "comprising" which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (See MPEP § 2111.03) and simultaneously to sense the monitor signal via the single line, wherein sensing of the monitor signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the monitor signal (Para [0071]); and generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the monitor signal (Para [0033]), 
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]).

However, Tkachenko doesn't specifically teach: provide the monitor signal to a terminal of a battery via a single line. Tkachenko teaches the ability to monitor a charge signal, but during non-charging, fails to send a monitoring signal to the battery via single. Tkachenko, instead, interrupts the power for short periods to the load via the controller to make EIS measurements.  Tkachenko also  fails to specifically teach “memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions.” However, in a related field, Kim teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]). 
However, Kim fails to teach provide the monitor signal to a terminal of a battery via a single line. It is for these reasons that Claim 1 and all of its dependent claims are allowable.

	Regarding Claim 14, The combination of Tkachenko teaches a battery characterization system (Fig. 1, Battery Charging System (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a monitor signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the monitor signal to a terminal of a battery via a single line (Fig. 1; Para [0030], [0050] - [0053]; (Examiner Note: although the limitation states a connection via single line, "operably coupled" implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and INI are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase "comprising" which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (See MPEP § 2111.03) and simultaneously to sense the monitor signal via the single line, wherein sensing of the monitor signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the monitor signal (Para [0071]); and generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the monitor signal (Para [0033]), 
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]).

However, Tkachenko doesn't specifically teach: provide the monitor signal to a terminal of a battery via a single line. Tkachenko teaches the ability to monitor a charge signal, but during non-charging, fails to send a monitoring signal to the battery via single. Tkachenko, instead, interrupts the power for short periods to the load via the controller to make EIS measurements. Further, Tkachenko fails to specifically teach wherein the monitoring signal includes a DC component of at least one of 0 volts or 0 amps; and wherein the electrical characteristic of the battery across the different respective frequencies includes a first value of the electrical characteristic of the battery based on the first frequency and a second value of the electrical characteristic of the battery based on the second frequency.  Lastly, Tkachenko fails to specifically teach “memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. However, in a related field, Kim teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]). 
However, Kim fails to teach the deficiencies of Tkachenko of providing the monitor signal to a terminal of a battery via a single line; wherein the monitoring signal includes a DC component of at least one of 0 volts or 0 amps; and wherein the electrical characteristic of the battery across the different respective frequencies includes a first value of the electrical characteristic of the battery based on the first frequency and a second value of the electrical characteristic of the battery based on the second frequency.  It is for these reasons that Claim 14 and all of its dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863        

/NATALIE HULS/Primary Examiner, Art Unit 2863